DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 and 02/08/2022 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Japanese Patent Application No. JP2020-063864, filed on March 31, 2020.
Drawings
The drawings are objected to because it is not showing how the vehicle is performing a lane change away from the second other lane connecting to the destination with regards to claim 6 “permit the user vehicle to perform a lane change to a lane in a direction away from the second other lane connecting to the destination”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-9, 11-13 and 17-19 and are rejected under 35 U.S.C. 102(a)(1) as being anticipated in view of Takaishi (JP2018108767A).

Regarding claim 1, Takaishi discloses a vehicle control apparatus that causes a user vehicle to perform a lane change from a user lane in which the user vehicle is travelling to another lane, the vehicle control apparatus comprising (see Takaishi paragraph “0016” “FIG. 1A, in the vehicle control method according to the comparative example, it is necessary for the driver to first perform the "first direction instructing operation" on the lane change from the first lane L 1 to the second lane L 2 there were”)
one or more processors that execute computer-executable instructions stored in a memory, wherein the one or more processors execute the computer-executable instructions to cause the vehicle control apparatus to (see Takaishi paragraphs “0028-0029”),
judge whether a destination of the user vehicle is set; and if the destination is not set (see Takaishi figures 1a-1b&4d and paragraphs “0053-0057” regarding determining if the vehicle will take the branch lane (BL) or not if yes the vehicle will do a lane change through “L2” if yes it will do multiple lane change through the L2 to reach to BL “That is, as shown in FIG. 4C, the operation control unit 11 c determines whether or not the route (or lane) does not exist, for example, while branching from the current position information included in the surrounding situation while the direction instruction operation is continuing If it is determined that the lane BL does not exist, the vehicle C runs on the second lane L2”),
enable performance of a single lane change causing the user vehicle to perform a lane change from the user lane to a first other lane, and if the destination is set, enable the single lane change and also enable a multiple lane change causing the user vehicle to perform a lane change from the user lane to a second other lane through the first other lane (see Takaishi paragraphs “0017” and “0053-0057” regarding determining if the vehicle will take the branch lane (BL) or not if yes the vehicle will do a lane change through “L2” if yes it will do multiple lane change through the L2 to reach to BL (i.e. destination) “the driver was required to perform the "second direction instructing operation" for the course change from the second lane L2 to the branch lane BL. In the in-vehicle system according to the comparative example, the second direction indication operation is detected (step S 1 '- 2), and based on this, the course change from the second lane L2 to the branch lane BL is executed by automatic operation See arrow 103”, “in the vehicle control method according to the comparative example, during the lane change from the first lane L 1 to the second lane L 2 and the course change from the second lane L 2 to the branch lane BL, the first and second direction indications There was a time lag of the necessity of going through the steps stepwise (for example, see arrow 102 in the figure)” and “That is, as shown in FIG. 4C, the operation control unit 11 c determines whether or not the route (or lane) does not exist, for example, while branching from the current position information included in the surrounding situation while the direction instruction operation is continuing If it is determined that the lane BL does not exist, the vehicle C runs on the second lane L2” and “as shown in FIG. 4D, the operation control unit 11 c determines whether or not there is sudden steering which is not recommended due to safety, which is not in time due to the surroundings, while the "direction instruction operation is ongoing" If it is judged that acceleration or deceleration is required, for example, without changing the course to the branch lane BL, the vehicle C is caused to run on the second lane L2 within a possible range. That is, if it is impossible for the driver to enter the course based on the surroundings (see "Inability to enter the course" in the figure), the operation control unit 11 c continuously changes the lane or the course Change it”).

Regarding claim 2, Takaishi discloses wherein the one or more processors cause the vehicle control apparatus to: recognize an environment around the user vehicle (see Takaishi paragraph “0040” “the surrounding situation acquisition unit 11 b acquires object detection information around the vehicle C from the radar 23”)
generate a first trajectory from the user lane to the first other lane based on a recognition result or generate a second trajectory from the user lane to the second other lane leading to the destination based on the recognition result (see Takaishi paragraph “0047” “the operation control unit 11 c executes the operation control so that the vehicle C continuously changes the lane or changes the course in accordance with the surrounding situation acquired by the surrounding situation acquisition unit 11 b”)
and cause the user vehicle to travel along the first trajectory when the single lane change is performed and cause the user vehicle to travel along the second trajectory when the multiple lane change is performed (see Takaishi paragraphs “0053-0057” regarding determining if the vehicle will take the branch lane (BL) or not if yes the vehicle will do a lane change through “L2” if yes it will do multiple lane change through the L2 to reach to BL “That is, as shown in FIG. 4C, the operation control unit 11 c determines whether or not the route (or lane) does not exist, for example, while branching from the current position information included in the surrounding situation while the direction instruction operation is continuing If it is determined that the lane BL does not exist, the vehicle C runs on the second lane L2” and “as shown in FIG. 4D, the operation control unit 11 c determines whether or not there is sudden steering which is not recommended due to safety, which is not in time due to the surroundings, while the "direction instruction operation is ongoing" If it is judged that acceleration or deceleration is required, for example, without changing the course to the branch lane BL, the vehicle C is caused to run on the second lane L2 within a possible range. That is, if it is impossible for the driver to enter the course based on the surroundings (see "Inability to enter the course" in the figure), the operation control unit 11 c continuously changes the lane or the course Change it”).

Regarding claim 3, Takaishi discloses wherein the one or more processors cause the vehicle control apparatus to: when generating the second trajectory, set a first target position as a target position in the first other lane and set a second target position as a target position in the second other lane leading to the destination (see Takaishi figures 4c, 5a&5b and paragraph “0061” “As shown in FIG. 5A, when the lane change or the course change is made continuously by the right direction instructing operation, for example, the branch lane BL extends rightward from the first lane L 1 and the vehicle C traveling in the second lane L 2 Is continuously changed from the second lane L 2 to the first lane L 1 and enters the branch lane BL to change the course.” And via paragraph “0062”).
 

    PNG
    media_image1.png
    227
    528
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    237
    282
    media_image2.png
    Greyscale

Figures 4c, 5a&5b
after the second target position has been set, set the first target position based on the second target position (see Takaishi paragraph “0061” regarding determining if the branch (i.e. destination) is set then it will set the first lane change (i.e. first target) lane as shown in figure 5a before the branch as the first target position to change the lane and then take the branch which is the second lane change “i.e. second target position” “As shown in FIG. 5A, when the lane change or the course change is made continuously by the right direction instructing operation, for example, the branch lane BL extends rightward from the first lane L 1 and the vehicle C traveling in the second lane L 2 Is continuously changed from the second lane L 2 to the first lane L 1 and enters the branch lane BL to change the course.” And via paragraph “0062”).
Regarding claim 5, Takaishi discloses wherein the one or more processors cause the vehicle control apparatus to: select and set the first target position or the second target position from among a plurality of target positions serving as candidates (see Takaishi figures 4c, 5a&5b and paragraphs “0016” and “0061” “FIG. 1A, in the vehicle control method according to the comparative example, it is necessary for the driver to first perform the "first direction instructing operation" on the lane change from the first lane L 1 to the second lane L 2 there were. Therefore, in the in-vehicle system according to the comparative example, the first direction indication operation is first detected (step S 1 '- 1), and based on this, the lane change of the vehicle C from the first lane L 1 to the second lane L 2 is automatically It was done by driving (see arrow 101 in the figure)” and “As shown in FIG. 5A, when the lane change or the course change is made continuously by the right direction instructing operation, for example, the branch lane BL extends rightward from the first lane L 1 and the vehicle C traveling in the second lane L 2 Is continuously changed from the second lane L 2 to the first lane L 1 and enters the branch lane BL to change the course.” And via paragraph “0062”).
 

    PNG
    media_image1.png
    227
    528
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    237
    282
    media_image2.png
    Greyscale

Figures 4c, 5a&5b
Regarding claim 6, Takaishi discloses wherein the one or more processors cause the vehicle control apparatus to: when the multiple lane change is performed, permit the user vehicle to perform a lane change to a lane in a direction away from the second other lane connecting to the destination (see Takaishi figure 4d and paragraphs “0053” and “0057” regarding when the driver do a first lane change toward a branch (i.e. destination) and if the branch does not exist continue on the second lane “as shown in FIG. 4D, the operation control unit 11 c determines whether or not there is sudden steering which is not recommended due to safety, which is not in time due to the surroundings, while the "direction instruction operation is ongoing" If it is judged that acceleration or deceleration is required, for example, without changing the course to the branch lane BL, the vehicle C is caused to run on the second lane L2 within a possible range. That is, if it is impossible for the driver to enter the course based on the surroundings (see "Inability to enter the course" in the figure), the operation control unit 11 c continuously changes the lane or the course Change it”).
 
Regarding claim 8, Takaishi discloses wherein the one or more processors cause the vehicle control apparatus to: if, based on a prescribed condition, the multiple lane change to the second other lane leading to the destination cannot be completed but a partial trajectory including the first trajectory can be generated, switch to a single lane change (see Takaishi paragraph “0053” “as shown in FIG. 4C, the operation control unit 11 c determines whether or not the route (or lane) does not exist, for example, while branching from the current position information included in the surrounding situation while the direction instruction operation is continuing If it is determined that the lane BL does not exist, the vehicle C runs on the second lane L2”).

Regarding claim 9, Takaishi discloses wherein: the prescribed condition is that the vehicle control apparatus cannot generate the second trajectory (see Takaishi paragraph “0053” “as shown in FIG. 4C, the operation control unit 11 c determines whether or not the route (or lane) does not exist, for example, while branching from the current position information included in the surrounding situation while the direction instruction operation is continuing If it is determined that the lane BL does not exist, the vehicle C runs on the second lane L2”).

Regarding claim 11, Takaishi discloses wherein the one or more processors cause the vehicle control apparatus to: cause the user vehicle move according to the single lane change from the user lane to the other lane for which it was possible to generate the partial trajectory; and again generate the second trajectory to the second other lane leading to the destination from the other lane into which the user vehicle has moved (see Takaishi paragraph “0061” regarding determining if the branch is leading to the destination if yes it will set the second lane “the first lane change” before the branch as the first target position to change the lane and then take the branch “which is the second lane change” “As shown in FIG. 5A, when the lane change or the course change is made continuously by the right direction instructing operation, for example, the branch lane BL extends rightward from the first lane L 1 and the vehicle C traveling in the second lane L 2 Is continuously changed from the second lane L 2 to the first lane L 1 and enters the branch lane BL to change the course.” And via paragraph “0062”).

Regarding claim 12, Takaishi discloses wherein the one or more processors cause the vehicle control apparatus to: not permit the multiple lane change if a remaining distance to the destination or a branching position of a branching path that leads to the destination is less than or equal to a prescribed distance (see Takaishi as shown in figure 4d and paragraph “0057” regarding determining there is enough range (i.e. distance) to enter the branch or no “as shown in FIG. 4D, the operation control unit 11 c determines whether or not there is sudden steering which is not recommended due to safety, which is not in time due to the surroundings, while the "direction instruction operation is ongoing" If it is judged that acceleration or deceleration is required, for example, without changing the course to the branch lane BL, the vehicle C is caused to run on the second lane L2 within a possible range. That is, if it is impossible for the driver to enter the course based on the surroundings (see "Inability to enter the course" in the figure), the operation control unit 11 c continuously changes the lane or the course Change it.”).

Regarding claim 13, Takaishi discloses wherein the one or more processors cause the vehicle control apparatus to: require approval from a driver when the multiple lane change is to be performed (see Takaishi paragraph “0008” “The operation control unit runs the vehicle in an automatic operation at least capable of accepting a predetermined direction instruction operation from the driver by executing a plurality of operation controls in parallel. The detection unit detects the direction instruction operation during the automatic operation”).

Regarding claim 17, Takaishi discloses vehicle control method causing a user vehicle to perform a lane change from a user lane in which the user vehicle is travelling to another lane, comprising: (see Takaishi paragraph “0016” “FIG. 1A, in the vehicle control method according to the comparative example, it is necessary for the driver to first perform the "first direction instructing operation" on the lane change from the first lane L 1 to the second lane L 2 there were”)
judging whether a destination of the user vehicle is set; and if the destination is not set, (see Takaishi figures 1a-1b&4d and paragraphs “0053-0057” regarding determining if the vehicle will take the branch lane (BL) or not if yes the vehicle will do a lane change through “L2” if yes it will do multiple lane change through the L2 to reach to BL “That is, as shown in FIG. 4C, the operation control unit 11 c determines whether or not the route (or lane) does not exist, for example, while branching from the current position information included in the surrounding situation while the direction instruction operation is continuing If it is determined that the lane BL does not exist, the vehicle C runs on the second lane L2”),
enabling performance of a single lane change causing the user vehicle to perform a lane change from the user lane to a first other lane, and if the destination is set, enabling the single lane change and also enabling a multiple lane change causing the user vehicle to perform a lane change from the user lane to a second other lane through the first other lane (see Takaishi paragraphs “0017” and “0053-0057” regarding determining if the vehicle will take the branch lane (BL) or not if yes the vehicle will do a lane change through “L2” if yes it will do multiple lane change through the L2 to reach to BL (i.e. destination) “the driver was required to perform the "second direction instructing operation" for the course change from the second lane L2 to the branch lane BL. In the in-vehicle system according to the comparative example, the second direction indication operation is detected (step S 1 '- 2), and based on this, the course change from the second lane L2 to the branch lane BL is executed by automatic operation See arrow 103”, “in the vehicle control method according to the comparative example, during the lane change from the first lane L 1 to the second lane L 2 and the course change from the second lane L 2 to the branch lane BL, the first and second direction indications There was a time lag of the necessity of going through the steps stepwise (for example, see arrow 102 in the figure)” and “That is, as shown in FIG. 4C, the operation control unit 11 c determines whether or not the route (or lane) does not exist, for example, while branching from the current position information included in the surrounding situation while the direction instruction operation is continuing If it is determined that the lane BL does not exist, the vehicle C runs on the second lane L2” and “as shown in FIG. 4D, the operation control unit 11 c determines whether or not there is sudden steering which is not recommended due to safety, which is not in time due to the surroundings, while the "direction instruction operation is ongoing" If it is judged that acceleration or deceleration is required, for example, without changing the course to the branch lane BL, the vehicle C is caused to run on the second lane L2 within a possible range. That is, if it is impossible for the driver to enter the course based on the surroundings (see "Inability to enter the course" in the figure), the operation control unit 11 c continuously changes the lane or the course Change it”).
Regarding claim 18, Takaishi discloses a vehicle control apparatus that causes a user vehicle to perform a lane change from a user lane in which the user vehicle is travelling to another lane, comprising (see Takaishi paragraph “0016” “FIG. 1A, in the vehicle control method according to the comparative example, it is necessary for the driver to first perform the "first direction instructing operation" on the lane change from the first lane L 1 to the second lane L 2 there were”)
comprising: one or more processors that execute computer-executable instructions stored in a memory, wherein the one or more processors execute the computer-executable instructions to cause the vehicle control apparatus to (see Takaishi paragraphs “0028-0029”),
recognize an environment around the user vehicle; generate a trajectory from the user lane to the other lane, based on a recognition result; cause the user vehicle to travel along the trajectory (see Takaishi figures paragraphs “0040”, “0047” paragraph “0047” “the operation control unit 11 c executes the operation control so that the vehicle C continuously changes the lane or changes the course in accordance with the surrounding situation acquired by the surrounding situation acquisition unit 11 b”),
if the user vehicle is to perform a lane change from the user lane to a first other lane, generate a first trajectory from the user lane to the first other lane and perform a single lane change causing the user vehicle to travel along the first trajectory (see Takaishi paragraphs “0053-0057” regarding determining if the vehicle will take the branch lane (BL) or not if yes the vehicle will do a lane change through “L2” if yes it will do multiple lane change through the L2 to reach to BL “That is, as shown in FIG. 4C, the operation control unit 11 c determines whether or not the route (or lane) does not exist, for example, while branching from the current position information included in the surrounding situation while the direction instruction operation is continuing If it is determined that the lane BL does not exist, the vehicle C runs on the second lane L2” and “as shown in FIG. 4D, the operation control unit 11 c determines whether or not there is sudden steering which is not recommended due to safety, which is not in time due to the surroundings, while the "direction instruction operation is ongoing" If it is judged that acceleration or deceleration is required, for example, without changing the course to the branch lane BL, the vehicle C is caused to run on the second lane L2 within a possible range. That is, if it is impossible for the driver to enter the course based on the surroundings (see "Inability to enter the course" in the figure), the operation control unit 11 c continuously changes the lane or the course Change it”),
and if the user vehicle is to perform a lane change from the user lane and through the first other lane to a second other lane leading to a destination, generate a second trajectory from the user lane to the second other lane and perform a multiple lane change causing the user vehicle to travel along the second trajectory(see Takaishi paragraphs “0017” and “0053-0057” regarding determining if the vehicle will take the branch lane (BL) or not if yes the vehicle will do a lane change through “L2” if yes it will do multiple lane change through the L2 to reach to BL (i.e. destination) “the driver was required to perform the "second direction instructing operation" for the course change from the second lane L2 to the branch lane BL. In the in-vehicle system according to the comparative example, the second direction indication operation is detected (step S 1 '- 2), and based on this, the course change from the second lane L2 to the branch lane BL is executed by automatic operation See arrow 103”, “in the vehicle control method according to the comparative example, during the lane change from the first lane L 1 to the second lane L 2 and the course change from the second lane L 2 to the branch lane BL, the first and second direction indications There was a time lag of the necessity of going through the steps stepwise (for example, see arrow 102 in the figure)” and “That is, as shown in FIG. 4C, the operation control unit 11 c determines whether or not the route (or lane) does not exist, for example, while branching from the current position information included in the surrounding situation while the direction instruction operation is continuing If it is determined that the lane BL does not exist, the vehicle C runs on the second lane L2” and “as shown in FIG. 4D, the operation control unit 11 c determines whether or not there is sudden steering which is not recommended due to safety, which is not in time due to the surroundings, while the "direction instruction operation is ongoing" If it is judged that acceleration or deceleration is required, for example, without changing the course to the branch lane BL, the vehicle C is caused to run on the second lane L2 within a possible range. That is, if it is impossible for the driver to enter the course based on the surroundings (see "Inability to enter the course" in the figure), the operation control unit 11 c continuously changes the lane or the course Change it”).

Regarding claim 19, Takaishi discloses a vehicle control method for causing a user vehicle to perform a lane change from a user lane in which the user vehicle is travelling to another lane, comprising (see Takaishi paragraph “0016” “FIG. 1A, in the vehicle control method according to the comparative example, it is necessary for the driver to first perform the "first direction instructing operation" on the lane change from the first lane L 1 to the second lane L 2 there were”)
recognizing an environment around the user vehicle; generating a trajectory from the user lane to the other lane, based on a recognition result; causing the user vehicle to travel along the trajectory (see Takaishi figures paragraphs “0040”, “0047” paragraph “0047” “the operation control unit 11 c executes the operation control so that the vehicle C continuously changes the lane or changes the course in accordance with the surrounding situation acquired by the surrounding situation acquisition unit 11 b”),
if the user vehicle is to perform a lane change from the user lane to a first other lane, generating a first trajectory from the user lane to the first other lane and performing a single lane change causing the user vehicle to travel along the first trajectory (see Takaishi paragraphs “0053-0057” regarding determining if the vehicle will take the branch lane (BL) or not if yes the vehicle will do a lane change through “L2” if yes it will do multiple lane change through the L2 to reach to BL “That is, as shown in FIG. 4C, the operation control unit 11 c determines whether or not the route (or lane) does not exist, for example, while branching from the current position information included in the surrounding situation while the direction instruction operation is continuing If it is determined that the lane BL does not exist, the vehicle C runs on the second lane L2” and “as shown in FIG. 4D, the operation control unit 11 c determines whether or not there is sudden steering which is not recommended due to safety, which is not in time due to the surroundings, while the "direction instruction operation is ongoing" If it is judged that acceleration or deceleration is required, for example, without changing the course to the branch lane BL, the vehicle C is caused to run on the second lane L2 within a possible range. That is, if it is impossible for the driver to enter the course based on the surroundings (see "Inability to enter the course" in the figure), the operation control unit 11 c continuously changes the lane or the course Change it”),
and if the user vehicle is to perform a lane change from the user lane and through the first other lane to a second other lane leading to a destination, generating a second trajectory from the user lane to the second other lane and performing a multiple lane change causing the user vehicle to travel along the second trajectory (see Takaishi paragraphs “0017” and “0053-0057” regarding determining if the vehicle will take the branch lane (BL) or not if yes the vehicle will do a lane change through “L2” if yes it will do multiple lane change through the L2 to reach to BL (i.e. destination) “the driver was required to perform the "second direction instructing operation" for the course change from the second lane L2 to the branch lane BL. In the in-vehicle system according to the comparative example, the second direction indication operation is detected (step S 1 '- 2), and based on this, the course change from the second lane L2 to the branch lane BL is executed by automatic operation See arrow 103”, “in the vehicle control method according to the comparative example, during the lane change from the first lane L 1 to the second lane L 2 and the course change from the second lane L 2 to the branch lane BL, the first and second direction indications There was a time lag of the necessity of going through the steps stepwise (for example, see arrow 102 in the figure)” and “That is, as shown in FIG. 4C, the operation control unit 11 c determines whether or not the route (or lane) does not exist, for example, while branching from the current position information included in the surrounding situation while the direction instruction operation is continuing If it is determined that the lane BL does not exist, the vehicle C runs on the second lane L2” and “as shown in FIG. 4D, the operation control unit 11 c determines whether or not there is sudden steering which is not recommended due to safety, which is not in time due to the surroundings, while the "direction instruction operation is ongoing" If it is judged that acceleration or deceleration is required, for example, without changing the course to the branch lane BL, the vehicle C is caused to run on the second lane L2 within a possible range. That is, if it is impossible for the driver to enter the course based on the surroundings (see "Inability to enter the course" in the figure), the operation control unit 11 c continuously changes the lane or the course Change it”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable in view of Takaishi (JP2018108767A) in view of Oba (JP2017081425A).
Regarding claim 4, Takaishi discloses wherein the one or more processors cause the vehicle control apparatus to: when generating the second trajectory, set a first target position as a target position in the first other lane and set a second target position as a target position in the second other lane leading to the destination (see Takaishi figures 4c, 5a&5b and paragraph “0061” “As shown in FIG. 5A, when the lane change or the course change is made continuously by the right direction instructing operation, for example, the branch lane BL extends rightward from the first lane L 1 and the vehicle C traveling in the second lane L 2 Is continuously changed from the second lane L 2 to the first lane L 1 and enters the branch lane BL to change the course.” And via paragraph “0062”),
But Takaishi fails to explicitly teach after the first target position has been set, set the second target position based on the first target position.
However Oba teaches after the first target position has been set, set the second target position based on the first target position (see Oba paragraphs “0006-0010” “a generation unit for changing the generated trajectory according to an environment around the own vehicle A corrected trajectory generating unit (130, 130) for generating a corrected trajectory in which the amount of change between the trajectory before the change and the changed trajectory is restricted when the trajectory is changed by the generating unit ), And a travel control unit (132) for controlling traveling of the host vehicle based on the trajectory generated by the generation unit or the corrected trajectory generated by the corrected trajectory generation unit, 100)” and “the corrected trajectory generation unit generates the corrected trajectory until the own vehicle reaches the final target position on the changed trajectory, And repeats the process of resetting the target position and generating the corrected trajectory”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle control device and vehicle control method of Takaishi to avoid any obstacles/objects that are on the road by changing lanes safely in order to have a safe driving experience and avoid colliding with other objects and in order to have a smooth vehicle behavior (Oba paragraphs “0006-0010”).

Regarding claim 10, Takaishi fails to explicitly teach wherein: the prescribed condition is that a generation time of the second trajectory is greater than or equal to a prescribed time.
However Oba teaches wherein: the prescribed condition is that a generation time of the second trajectory is greater than or equal to a prescribed time (see Oba paragraph “0048” “In this case, the first trajectory generation unit 112 generates a trajectory by arranging the target position K so as to avoid traveling while avoiding the obstacle OB. In order to avoid the obstacle OB when the predetermined setting condition that the collision margin time TTC (Time-To Collision) of the host vehicle M with respect to the obstacle OB is equal to or more than the threshold is satisfied, the first trajectory generation unit 112 Regenerate the trajectory and change the trajectory”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle control device and vehicle control method of Takaishi to avoid any obstacles/objects that are on the road by changing lanes safely in order to have a safe driving experience and avoid colliding with other objects and in order to have a smooth vehicle behavior (Oba paragraph “0048”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable in view of Takaishi (JP2018108767A).

Regarding claim 7, Takaishi discloses wherein the one or more processors cause the vehicle control apparatus to: when the multiple lane change is performed, if the user vehicle is caused to accelerate for a lane change from the user lane to the first other lane, cause the user vehicle to accelerate during a lane change from the first other lane to the second other lane as well (see Takaishi figure 4d and paragraph “0057” “as shown in FIG. 4D, the operation control unit 11 c determines whether or not there is sudden steering which is not recommended due to safety, which is not in time due to the surroundings, while the "direction instruction operation is ongoing" If it is judged that acceleration or deceleration is required, for example, without changing the course to the branch lane BL, the vehicle C is caused to run on the second lane L2 within a possible range. That is, if it is impossible for the driver to enter the course based on the surroundings (see "Inability to enter the course" in the figure), the operation control unit 11 c continuously changes the lane or the course Change it”).
But Takaishi fails to explicitly teach acceleration through multiple lanes however Takaishi teaches when the driver perform an instruction to perform lane change to reach to a destination it will accelerate to reach to the second lane which it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle control device and vehicle control method of Takaishi in order to reach the destination without missing the exit/entrance of the destination and improve driving safety and driving comfort on multi-lane roadways.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable in view of Takaishi (JP2018108767A) in view of Hayakawa et al (US 2021/0237739 A1).
Regarding claim 14, Takaishi fails to explicitly teach wherein the one or more processors cause the vehicle control apparatus to: if the approval has been acquired from the driver, not require approval for a lane change to the second other lane leading to the destination performed after the approval has been acquire.
However Hayakawa teaches wherein the one or more processors cause the vehicle control apparatus to: if the approval has been acquired from the driver, not require approval for a lane change to the second other lane leading to the destination performed after the approval has been acquire (see Hayakawa paragraph “0123” regarding if the driver accepts the lane change it will not need another confirmation unless the driver cancel the lane change process “FIG. 4A, the driver visually checks the surrounding situation and the like by himself/herself, and in the case of determining to accept the second autonomous lane change control or in other similar cases, the driver does not touch the cancel button, so as to indicate the driver's intention to accept the second autonomous lane change control”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle control device and vehicle control method of Takaishi to whether or not to accept the autonomous control of the two or more successive lane changes in order to provide a travel control method and a travel control apparatus for a vehicle that are able to reduce the load of an action performed by the driver (Hayakawa paragraph “0123”).

Regarding claim 15, Takaishi fails to explicitly teach wherein the one or more processors cause the vehicle control apparatus to: if the multiple lane change is cancelled while being performed, require the approval of the driver for a lane change performed after the cancellation 
However Hayakawa teaches wherein the one or more processors cause the vehicle control apparatus to: if the multiple lane change is cancelled while being performed, require the approval of the driver for a lane change performed after the cancellation (see Hayakawa paragraph “0059” regarding an approval from the driver about discontinuing multiple lane changes “When the driver touches the acceptance button in response to the first lane change information illustrated in the left diagram of FIG. 4A and the control device 19 executes the autonomous lane change control related to the first lane change (lane change from the lane L1 to the lane L2), the presentation device 15 presents the second lane change information illustrated in the right diagram of FIG. 4A. In this example, before starting the second lane change from the central lane L2 to the rightmost lane L3, as illustrated in the right diagram of FIG. 4A, the display of the presentation device 15 displays the subject vehicle V.sub.0 and the front view image data including the lanes L1, L2, and L3 together with a lane change destination of the subject vehicle V.sub.0, which is displayed using a visual pattern such as an arrow, and a cancel button. In addition, along with this display, v.sub.0 ice data is output from the speaker, such as “Do you discontinue the lane changes? If you discontinue the lane changes, please touch the cancel button.” Additionally or alternatively, the v.sub.0 ice data may be displayed as character data on the display.” and via paragraph “0133” “a method that includes autonomously executing discontinuation or continuation of the autonomous lane change control and expressly providing the driver with a method of canceling the discontinuation or continuation of lane changes which is autonomously executed; and (a4) a method that includes autonomously executing discontinuation or continuation of the autonomous lane change control without expressly providing the driver with a method of canceling the discontinuation or continuation of lane changes which is autonomously executed”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle control device and vehicle control method of Takaishi to whether or not to accept the autonomous control of the two or more successive lane changes in order to provide a travel control method and a travel control apparatus for a vehicle that are able to reduce the load of an action performed by the driver (Hayakawa paragraph “0133”).

Regarding claim 16, Takaishi fails to explicitly teach wherein: the user vehicle is a vehicle capable of travelling by setting one of a plurality of automated driving levels; and the one or more processors cause the vehicle control apparatus to if the automated driving level set for the user vehicle is a level at which it is not necessary for a driver to observe an environment around the user vehicle and at which the driver does not need to grip a steering wheel, make it possible to perform the multiple lane change.
However Hayakawa teaches wherein: the user vehicle is a vehicle capable of travelling by setting one of a plurality of automated driving levels; and the one or more processors cause the vehicle control apparatus to if the automated driving level set for the user vehicle is a level at which it is not necessary for a driver to observe an environment around the user vehicle and at whether or not to perform changing lanes, on the basis of the travel scene of the subject vehicle and/or information on obstacles existing around the subject vehicle. Additionally or alternatively, the autonomous lane change control function is a function of allowing the drive control device 18 to control the operation of the drive mechanism such as the engine and brake and the operation of the steering actuator when determining to perform changing lanes).
But modified Hayakawa fails to explicitly teach driver does not need to grip a steering wheel. As stated above though, requiring only driver acceptance and being automated, it would  be obvious that steering wheel hands are not needed in all instances. 
However it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle control device and vehicle control method of modified Takaishi to change lanes autonomously without the driver interfere with the surrounding situation and without the need to put the hand of the driver on the steering wheel for comfort and smooth ride to the destination (Hayakawa paragraph “0050”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./           Examiner, Art Unit 3664     
                                                                                                                                                                                                    /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664